Per Curiam.
This is an appeal from a judgment entered in the First District Court of Newark. The case was tried before the court without a jury. Verdict was rendered in favor of the defendant against the plaintiff, from which judgment the plaintiff appeals. The. plaintiff brought his action to recover damages sustained by him under the following circumstances:
On November 10th, 1925, while the plaintiff’s automobile truck was at the intersection of Bank and Boston streets, Newark, it was run into by the defendant’s trolley car, whereby the truck was damaged to the extent of $395.55. The plaintiff’s witnesses testified that the trolley car was two hundred feet west of Boston street when the truck started to cross; that the distance between the south curb of Bank street and the first rail of the eastbound track is about twenty or twenty-five feet; that when the truck reached the first rail of the eastbound track the trolley was about one hundred feet west of Boston street and that when the rear wheel of the *265truck reached the second rail of the easthound track the trolley struck the left rear wheel of the truck.
The defendant’s testimony is to the effect that when the trolley ear was about twenty-five feet away from the intersection of the two highways, the truck was twenty-five feet away from the curb on Boston street, and that each vehicle had an equal distance to travel to the point where the collision took place; that the trolley car was running at a very moderate rate of speed when the truck came on the rail in front of the trolley car, the distance between the front of the trolley car and the rail of the truck being then only three or four feet
While it is true that the plaintiff’s testimont makes it very likely that the accident happened in the way that his witnesses described it, yet, there was a question of fact for a court to decide, and there being evidence from which the court could properly conclude the accident was the result of the negligence on the part of both parties, we cannot disturb the verdict.
Judgment is affirmed, with costs.